Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
Group I :	a reactor wherein the liquid metal fissionable mixture consists of the binary eutectics uranium/chromium or uranium/manganese (claims 4–5).
Group II :	a reactor wherein the liquid metal fissionable mixture is a ternary mixture of plutonium/uranium/chromium or plutonium/uranium/manganese (claim 6)
Group III:	a reactor wherein the liquid metal fissionable mixture is a quaternary mixture of uranium/thorium/iron/chromium or uranium/thorium/iron/manganese (claim 7).
Group IV:	a reactor wherein the liquid metal fissionable mixture is a quaternary mixture of plutonium/thorium/iron/chromium or plutonium/thorium/iron/manganese (claim 8).

Group VI:	a reactor wherein the liquid metal fissionable mixture contains a binary eutectic with an eventual transition to a pentary mixture with a long-term transition to a quaternary mixture of uranium, chromium or manganese, thorium and iron (claim 10).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups (I)–(VI) lack unity of invention because even though the inventions of these groups require the technical feature of a dual fluid reactor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of at least Huke (US 20140348287 A1), which teaches a dual fluid reactor- DFR- (para. 25-26); wherein it has a liquid fuel in the liquid fuel line (Fig. 1: liquid fuel line has inlet 8 outlet 9) comprising liquid mixtures of metals with a predominant actinide content as a liquid metal fissionable mixture (para. 46: actinides are cited for the fuel).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Preliminary Examination Observations
The Office notes the following upon initial review:
Claim 1 states “the liquid fuel line” which has no antecedence.
Claim 1 would encompass almost all molten salt reactors involving over 12,000 prior arts that also use liquid fuel and actinides (i.e. uranium, plutonium, etc.), because it is unclear what the preamble consists of. It is suggested to add some additional structural characteristics of a dual fluid reactor that differentiate it from a molten salt reactor.
Claim 2 cites “the content of actinoids” which has no antecedence because claim 1 recites “actinide content”. The same terminology should be used throughout the claims.
Claim 3 recites, “the additional non-actinoid metals …” that has no antecedence basis because non-actinoid metals are not recited in claim 1 upon which claim 3 depends.
All of the claims start with “Reactor according to …” or in the case of claim 1, “Dual fluid reactor …”. These need to be preceded with an article such as “The” (dependent claims) or “A” (claim 1). 
The term “preferably” in reference to the molar ratios, used throughout the claims, would be rejected under 35 U.S.C. 112(b) for indefiniteness because it is unclear whether the broader or the narrower compositional range is being claimed. It is suggested to split those limitations up into two different sets of claims where the second claim of the set comprises the narrower limitation. For example, claim 4 states “Reactor according to claim 1, wherein the liquid metal fissionable mixture as fresh inventory in the reactor core consists of the binary eutectics …., preferably in the molar ratio 4:1, and/or thorium/iron, preferably in the ratio 7:3”. It is recommended to rewrite as “The reactor The reactor according to claim 4, wherein the binary eutectics uranium/chromium or uranium/manganese, respectively, are preferably in the molar ratio 4:1, and/or the binary eutectic thorium/iron is preferably in the ratio 7:3”.
It is suggested to combine the limitations of claims 4 and 5 into claim 1 to distinguish over the prior art of record. The non-elected claims could then be rejoined if found allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869, fax number is (571) 273-4869, and email is darlene.ritchie@uspto.gov.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack W. Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 3646